McCALEB, Justice.
This is a companion suit to that of Collector of Revenue, State of Louisiana v. Olvey, 238 La. 980, 117 So.2d 563, this day decided and is controlled by the decision therein.
For the reasons stated in that matter, the judgment appealed from is reversed; all exceptions and pleas filed by respondents are overruled and the case is remanded for further proceedings according to law and consistent with the views herein expressed. The costs of this appeal are to be borne by respondents.